DETAILED ACTION
This non-final Office action is responsive to the Request for Continued Examination filed June 23rd, 2022. Claims 1-14, 17, and 19-20 have been amended. Claims 1-20 are presented for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/22 has been entered.

Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by managing loading material at a worksite that involves multiple devices interacting with each other to perform a series of steps (with reference to the PEG 2019). These features are do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore, making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the Response to Arguments section below.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C 101 filed 3/23/22 have been fully considered but they are not persuasive. 
On pages 9-13 of the provided remarks, Applicant argues that the amended claim limitations present statutory subject matter. Regarding Step 2A Prong 1, Applicant argues on page 11 that the amended claims “neither involves nor recites any judicial exception.” Specifically, regarding Organizing Human Activity, Applicant argues “the example of sales activities or behaviors found in MPEP is “structuring a sales force or marketing company.” See MPEP 2106.04(1)(2)(II)(B).” Applicant argues that “independent claims 1 and 14 are directed to improving efficiency of directing road trucks to an identified pile containing material of a specified type and quantity and timely providing a loading machine to load the dump body of the road truck. The claimed invention receives no customer orders and is not directed to sales activities.” Examiner respectfully disagrees and asserts that independent claims 1 and 14 recite directing road trucks to an identified pile containing material of a specified type and quantity and timely providing a loading machine to load the dump body of the road truck to fulfill job order data associated with the tracked road trucks. The claims recite commercial interaction by associating customer order data with tracked loading machines to generate and fulfill job orders at the worksite. These limitations are directed to sales activities involving the management of job orders at a worksite through the use of tracked loading machines. Therefore, the claims are directed to Organizing Human Activity. Applicant’s arguments are not persuasive. 
Continuing on pages 11-12 of the provided remarks, Applicant argues regarding the recitation of Mental Processes, “independent claim 1 recites "efficiently and timely coordinating operation/transport of a plurality of road trucks configured to haul material using loading machines at a worksite." This includes "a position determining system configured to determine real-time positions of at least one of: the loading machine and the road truck" and the front end system configured to "generate arrival data associated with a road truck arriving at the worksite, the arrival data including an identification associated with the road truck and the real time position of the road truck received from the position determining system." These functions cannot be performed in the human mind, even with the aid of pen and paper.” Examiner asserts that the following limitations were not listed as reciting a Mental Process. Per Pages 11-12 of the previously filed Office action filed 3/23/22, “The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are identifying an identified pile location from among a plurality of pile locations based on comparing the customer order data with the plurality of pile locations and associating the job order with the road truck identification, which are functions that can be performed by the human mind as observation and evaluation.” Therefore, Examiner argues the limitations regarding pile identification and associating job order with road truck identification recite Mental Processes not the argued limitations above. Applicant’s argument is moot. 
Continuing on page 12 of the provided remarks, Applicant argues regarding the determination of a route through the worksite for a road truck, “Seeking to quickly and efficiently coordinate operation/transport of a plurality of road trucks, determining the shortest distance or travel time in real time for a work site with pile volumes continuously changing in size, loading machines working or available to work on certain piles or certain regions of the work site, road trucks arriving and departing clearly presents a situation where a mental process, even with pen and paper, would be insufficient for the task.” Examiner begins by arguing as stated above, the following limitations were not listed as reciting a Mental Process. Per Pages 11-12 of the previously filed Office action filed 3/23/22, “The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are identifying an identified pile location from among a plurality of pile locations based on comparing the customer order data with the plurality of pile locations and associating the job order with the road truck identification, which are functions that can be performed by the human mind as observation and evaluation.” Therefore, Examiner argues the limitations regarding pile identification and associating job order with road truck identification recite Mental Processes not the argued limitations above. Secondly, Examiner asserts that the present claims simply recite “determine a route through the worksite for the road truck”. The detail argued by Applicant regarding “determining the shortest distance or travel time in real time for a work site with pile volumes continuously changing in size, loading machines working or available to work on certain piles or certain regions of the work site, road trucks arriving and departing” are not listed within the claims. The general recitation of “determine a route through the worksite for the road truck” could be performed as an observation and judgement of the human mind. Applicant’s arguments are not persuasive.
Regarding Step 2A Prong 2, Applicant argues on page 12, “The claimed invention has additional parts beyond the alleged judicial exception, which is understood by simple observation. Further, it is beyond argument that the application is practical. As noted above, the claims are directed to a system and a method for improving work site efficiency. Each claim presents an integrated invention that effectively utilizes the alleged judicial exception.” Examiner respectfully disagrees and asserts per the 2019 PEG, “As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”64 These considerations are set forth in the 2019 PEG, MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h).” Examiner asserts that Applicant’s above argument does not provide specific examples of the how the claims as a whole integrate the judicial exception into a practical application. Simply stating that “the claims are directed to a system and a method for improving work site efficiency” is not persuasive in displaying that the claims as a whole integrate the judicial exception into a practical application. The devices claimed in the present claims are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Finally, on pages 12-13 of the provided remarks, Applicant argues regarding 2B, “the claimed invention provides an improvement in the existing technology because it improves the efficiency of a work site that loads material at a worksite.” Examiner respectfully disagrees and asserts as stated above Applicant’s argument does not provide specific examples of the how the claims as a whole provides an improvement in the existing technology. The loading of road trucks with requested material of particular volumes to fulfill orders is directed to the abstract idea noted above of Organizing Human Activity commercial interactions in the form of sales activity. The additional elements do not amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Applicant’s arguments are not persuasive.

Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 3/23/22 have been fully considered but they are not persuasive. 
On pages 13-22 of the provided remarks, Applicant argues that the provided claim amendments overcome the cited prior art of record. Regarding claims 1-4, beginning on page 15 of the provided remarks, Applicant argues that primary reference Wei does not disclose the amended “a plurality of piles that are separated from each other.” Examiner asserts that this argument is now moot because primary reference Kean (U.S 2019/0302794 A1) has been cited to disclose “a plurality of piles that are separated from each other.”
Continuing on pages 16-17 of the provided remarks, Applicant argues that Wei does not disclose the machine configuration required by the amended claims. Specifically, on page 17 Applicant argues “the work implement is not a bucket as recited in the claimed invention and is incapable of “lift[ing] and dump[ing] the material into a dump body associated with each road truck.” Examiner asserts that this argument is now moot because primary reference Kean (U.S 2019/0302794 A1) has been cited to disclose the machine configuration of present claims. 
On pages 17-18 of the provided remarks, Applicant argues Reiners disclosure of the claimed front end system and onboard controllers. Continuing on pages 17-18, Applicant then argues the disclosure of Wei. It is unclear whether the argument Applicant is making against Wei or Reiners. Additionally, if the argument is directed towards Wei the argument is now moot due to the citing of primary reference Kean (U.S 2019/0302794 A1) to disclose the claimed front end system and onboard controller capabilities within the work machine. 
On page 18 of the provided remarks, Applicant argues that Reiners controller does not disclose the amended functionality of the independent claims. Specifically, Applicant argues that “Reiners fails to disclose a controller that is "operatively associated with the plurality of sensors," and configured to "wirelessly receive sensor data from the at least one sensor," "actuate the plurality of actuators to articulate the bucket," ... and "compile and communicate, upon completion of the loading operation, job confirmation data to the backend system." Examiner asserts that Applicant’s argument is now moot due to the citing of primary reference (U.S 2019/0302794 A1) to disclose the claimed controller functionalities argued above. Additionally, Schoening (U.S 2019/0303848 A1) discloses the ability to compile and communicate job confirmation data to the backend system. 
Continuing on pages 18-19, Applicant argues that cited Reiners is not directed to managing material loading but the condition of the road surfaces. Specifically, on page 19 Applicant argues, “It is abundantly clear from paragraph [0007] that Reiners' concern in managing a worksite is with the condition of the worksite's roadway surfaces and not with managing material loading.” Examiner asserts, as cited below that primary reference Kean (U.S 2019/0302794 A1) is directed to managing material loading, more specifically, carrying out a worksite operation by performing quick and safe transport of loads into, around, or out of the worksite (as cited in Paragraph 0014). Therefore, the cited prior art discloses the claimed invention. Applicant’s arguments are not persuasive. 
Finally, on page 19 of the provided remarks, Applicant argues against cited Reiners regarding “determine loads on wear components of the mobile machine” by arguing “it is clear that the claimed invention is not directed to wearing of components in a machined, but rather, in efficiency of providing loads at the worksite.” Examiner asserts that this argument is now moot because primary reference Kean (U.S 2019/0302794 A1) has been cited to disclose the managing of material at a worksite. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1  and 14 recites the limitation "the plurality of actuators" in the limitation beginning "actuate the plurality of actuators".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 14 (method), and dependent claims 2-13 and 15-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine) and claim 14 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward efficiently and timely coordinating operation/transport of a plurality of road trucks configured to haul material using loading machines at a worksite that includes a plurality of piles that are separated from each other and each pile having a particular type of material contained therein, the method comprising: providing a plurality of sensors disposed on the loading machine and including at least one sensor configured to monitor at least one of: bucket load weight; from one or more load and dump cycles of a bucket of the loading machine during one or more loading events by the loading machine; providing a position determining system configured to determine real- time positions of at least one of: the loading machine and the road truck; page 5 of 22Application No. 16/710,510Submission under 37 C.F.R. § 1.114 providing a front end system operatively associated with a scale and having a second processor fixedly disposed at the worksite, the front end system configured to: generate arrival data associated with a road truck arriving at the worksite, the arrival data including an identification associated with the road truck and the real time position of the road truck received from the position determining system; providing a backend system that includes a first processor and non-transitory data storage media storing the plurality of pile locations and the corresponding material types included therein, the backend system configured to: receive arrival data from the second processor of the front end system; and receive job order data indicative of a material type and a material quantity to be loaded into the road truck by one of the loading machines from the scale of the front end system; identify a pile location from the plurality of pile locations based on a comparison of the received job order data and the plurality of the pile locations, determine a route through the worksite for the road truck, and generate a job order associating the received job order data with at least one of the loading machines at the identified pile location on the worksite; and providing an onboard controller disposed on the loading machine and operatively associated with the plurality of sensors and configured to: wirelessly receive sensor data from the at least one sensor on the loading machine; receive, from the backend system, the job order matched to a road truck identification associated with the road truck, the job order comprising the identified pile location, material type, and material quantity so that the onboard controller wirelessly guides the road truck to arrive at the identified pile location; actuate the plurality of actuators to articulate the bucket; page 6 of 22Application No. 16/710,510Submission under 37 C.F.R. § 1.114 measure progress of a loading operation by the loading machine by comparing the sensor data from the loading machine against the received job order; assess the material loaded in order to avoid overloading or under-loading the road truck; and compile and communicate, upon completion of the loading operation, job confirmation data to the backend system (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are managing material loading at a worksite, generating a job order, and communicating job orders to loading machines, which is commercial interactions. The Applicant’s claimed limitations are managing material loading at a worksite, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are identifying an identified pile location from among a plurality of pile locations based on comparing the customer order data with the plurality of pile locations and associating the job order with the road truck identification, which are functions that can be performed by the human mind as observation and evaluation. The Applicant’s claimed limitations are identifying pile locations and associating job orders with road truck identification, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 2-13 and 15-20 further narrow the abstract idea and are directed to further defining the received pile location data, further defining the job order communication, the assignment of job orders to the loading machine, the weight measurement processing of arrival vehicles, and the compiling of job order information. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “storing the plurality of pile locations and the corresponding material types; receive arrival data from the second processor of the front end system; and receive job order data indicative of a material type and a material quantity to be loaded into the road truck by one of the loading machines from the scale of the front end system; receive sensor data from the at least one sensor on the loading machine; receive, from the backend system, the job order matched to a road truck identification associated with the road truck; compile and communicate, upon completion of the loading operation, job confirmation data to the backend system” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system efficiently and timely coordinating operation/transport of a plurality of road trucks configured to haul material using loading machines at a worksite that includes a plurality of piles that are separated from each other and each pile having a particular type of material contained therein, the system comprising; a plurality of sensors; a bucket of the loading machine; a position determining system; a front end system operatively associated with a scale and having a second processor; a backend system that includes a first processor and non-transitory data storage media; an onboard controller; the plurality of actuators” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-13 and 15-20 further narrow the abstract idea and dependent claims 2, 6, 16, 18 additionally recite “receive the identified pile location from the backend system and to communicate the identified pile location to the road truck”, “display a plurality of job orders matched to a plurality of road truck identifications”, “receiving departure data indicative of a road truck departing the worksite and including a loaded weight measurement”, “receiving job confirmation data” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “operator interface display”, “front end system”, and “onboard controller” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system efficiently and timely coordinating operation/transport of a plurality of road trucks configured to haul material using loading machines at a worksite that includes a plurality of piles that are separated from each other and each pile having a particular type of material contained therein, the system comprising; a plurality of sensors; a bucket of the loading machine; a position determining system; a front end system operatively associated with a scale and having a second processor; a backend system that includes a first processor and non-transitory data storage media; an onboard controller; the plurality of actuators” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 1-13; and method claims 14-20 recite “A system efficiently and timely coordinating operation/transport of a plurality of road trucks configured to haul material using loading machines at a worksite that includes a plurality of piles that are separated from each other and each pile having a particular type of material contained therein, the system comprising; a plurality of sensors; a bucket of the loading machine; a position determining system; a front end system operatively associated with a scale and having a second processor; a backend system that includes a first processor and non-transitory data storage media; an onboard controller; the plurality of actuators”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0019-0021 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general-purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “storing the plurality of pile locations and the corresponding material types; receive arrival data from the second processor of the front end system; and receive job order data indicative of a material type and a material quantity to be loaded into the road truck by one of the loading machines from the scale of the front end system; receive sensor data from the at least one sensor on the loading machine; receive, from the backend system, the job order matched to a road truck identification associated with the road truck; compile and communicate, upon completion of the loading operation, job confirmation data to the backend system” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-13 and 15-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 6, 16, and 18 additionally recite “receive the identified pile location from the backend system and to communicate the identified pile location to the road truck”, “display a plurality of job orders matched to a plurality of road truck identifications”, “receiving departure data indicative of a road truck departing the worksite and including a loaded weight measurement”, “receiving job confirmation data” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “operator interface display”, “front end system”, and “onboard controller” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kean (U.S 2019/0302794 A1) in view of Doan (U.S 2009/0063222 A1) in view of Reiners (U.S 2012/0271504 A1) in view of Schoening (U.S 2019/0303848 A1).
Claims 1 and 14
Regarding Claim 1, Kean discloses the following:
A system for efficiently and timely coordinating operation/transport of a plurality of road trucks configured to haul material using loading machines at a worksite that includes a plurality of piles that are separated from each other and each pile having a particular type of material contained therein, the system comprising [see at least Paragraph 0014 for reference to in carrying out a worksite operation, the present system is directed to performing quick and safe transport of loads into, around, or out of the worksite; Paragraph 0015 for reference to the worksite architecture containing work machines, stock piles, load carrying mechanisms, loads, and target zones; Figure 1 and related text regarding the worksite architecture and item 104 ‘stockpile’, item 102 ‘work machine’, and item 116 ‘worksite’] 
a plurality of sensors disposed on the loading machine and including at least one sensor configured to monitor at least one of: bucket load weight; from one or more load and dump cycles of a bucket of the loading machine during one or more loading events by the loading machine [see at least Paragraph 0016 for reference to the work machine being an excavator which has a load carrying mechanism that comprises a boom, arm/stick, and a bucket; Paragraph 0021 for reference to the work machine including one or more sensors; Paragraph 0024 for reference to when work machine moves around a worksite, a position of work machine can be determined or a position of a load carried by work machine can be determined, or both; Paragraph 0026 for reference to the load carrying mechanism being a bin selectively moveable between a loading position and a tipping position through an extension of lift cylinders on the articulated dump truck, and sensors include weight sensors which can include strain gauges, or other sensors that sense the weight of the material in the bin; Paragraph 0026 for reference to upon receiving material in load carrying mechanism, measuring system can determine a measure of the material, which can include a weight, using signals provided from sensors, e. g. strain gauges; Figure 2 item 262 ‘sensors’; Figure 3 and related text regarding item 302 ‘Sense with a sensor and/or receive initial work machine variables’ and item 318 ‘Sense with a sensor and/or receive load information’] 
a position determining system configured to determine real-time positions of at least one of: the loading machine and the road truck [see at least Paragraph 0024 for reference to the position detection system being one or more of a global positioning system (GPS) receiver, a LORAN system, a dead reckoning system, a cellular triangulation system, or other positioning system; Paragraph 0024 for reference to the position detection system being configured to associate signals obtained by sensors with a geospatial location, such as a location within a worksite; Paragraph 0024 for reference to when work machine moves around a worksite, a position of work machine can be determined or a position of a load carried by work machine can be determined, or both; Figure 2 and related text regarding item 202 ‘position detection system’] 
a backend system receive data indicative of a material type and a material quantity to be loaded into the road truck by one of the loading machines [see at least Paragraph 0025 for reference to the measuring system being configured to determine a measure of a load located in a load carrying mechanism which includes the type of load carried i.e. aggregate, pipe, log, stacked, pallet, etc.; Paragraph 0033 for reference to prediction logic receiving from the measuring system inputs, indicative of the mass, load distribution, load type, etc. of a load carried by the excavator; Paragraph 0046 for reference to load information being received in a variety of ways]  page 2 of 22Application No. 16/710,510Submission under 37 C.F.R. § 1.114 
determine a route through the worksite for the road truck [see at least Paragraph 0029 for reference to path calculation component being configured to identify a target zone and generate a command path that can be used to control machine to move the load to target zone; Paragraph 0043 for reference to the path calculation component and measuring system can be located remotely from the work machine; Paragraph 0049 for reference to a machine path to the target zone is calculated by path calculation component; Figure 2 and related text regarding item 214 ‘path calculation component’; Figure 3 and related text regarding the method for controlling a work machine to transport a load to a target zone including item 350 ‘Calculate a machine path to the target zone’] 
the onboard controller wirelessly guides the road truck to arrive at the identified pile location [see at least Paragraph 0023 for reference to load handling indicators generated by the path calculation component guiding a work machine along a machine path; Paragraph 0043 for reference to the path calculation component and measuring system are shown as part of work machine; Figure 2 and related text regarding the configuration of the work machine to include item 224 ‘control system’, item 212 ‘user interface device’, item 228 ‘processor’, and item 214 ‘path calculation component’; Figure 3 and related text regarding the method for controlling a work machine to transport a load to a target zone including item 366 ‘Control the work machine’] 
actuate the plurality of actuators to articulate the bucket [see at least Paragraph 0021 for reference to the data store located within the work machine comprising control data which contains the maximum/minimum positions of the actuator; Paragraph 0022 for reference to the controllable subsystem including a variety of mechanical systems of the work machine including the actuators that control the operation that is performed; Paragraph 0044 for reference to machine control data received by the system including control signals needed to actuate the component; Paragraph 0104 for reference to a load carrying actuator configured to change a position of the load carrying mechanism relative to a frame of the mobile work machine and wherein the control system is configured to control the load carrying actuator based on the travel path modification indicated by the motion signal to avoid contact with the objects; Figure 2 and related text regarding item 221 ‘actuators’] 
While Kean discloses the limitations above, it does not disclose a front end system operatively associated with a scale and having a second processor fixedly disposed at the worksite, the front end system configured to: generate arrival data associated with a road truck arriving at the worksite, the arrival data including an identification associated with the road truck and the real time position of the road truck received from the position determining system; a backend system that includes a first processor and non-transitory data storage media storing the plurality of pile locations and the corresponding material types included therein, the backend system configured to: receive arrival data from the second processor of the front end system; page 2 of 22Application No. 16/710,510Submission under 37 C.F.R. § 1.114 identify a pile location from the plurality of pile locations based on a comparison of the received job order data and the plurality of the pile locations, and generate a job order associating the received job order data with at least one of the loading machines at the identified pile location on the worksite; and an onboard controller disposed on the loading machine and operatively associated with the plurality of sensors and configured to: wirelessly receive sensor data from the at least one sensor on the loading machine; receive, from the backend system, the job order matched to a road truck identification associated with the road truck, the job order comprising the identified pile location, material type, and material quantity; measure progress of a loading operation by the loading machine by comparing the sensor data from the loading machine against the received job order; assess the material loaded in order to avoid overloading or under-loading the road truck; and compile and communicate, upon completion of the loading operation, job confirmation data to the backend system.
However, Doan discloses the following:
a front end system operatively associated with a scale and having a second processor fixedly disposed at the worksite [see at least Paragraph 0014 for reference to the worksite including a scale; Paragraph 0018 for reference to the second communication sub-system including a transceiver operable to receive and deliver information and a data source; Paragraph 0018 for reference to the second communications sub-system may additionally include any number of other components such as, for example, a processor, a microprocessor, a memory, a storage device, etc.; Paragraph 0019 for reference to the second communication sub-system being location at the scale house; Paragraph 0023 for reference to the scale including any type of weighing device suitable to determine a weight or payload amount of haul vehicle; Figure 1 and related text regarding item 18 ‘second communications sub-system’; Examiner notes the ‘second communication sub-system’ as the ‘front end system’] 
a backend system that includes a first processor and non-transitory data storage media, configured to: receive job order data indicative of a material type and a material quantity to be loaded into the road truck by one of the loading machines from the scale of the front end system [see at least Paragraph 0025 for reference to the third communication sub-system additionally including a printer printing an invoice for delivery to the operator of haul vehicle or customer associated with the haul vehicle; Paragraph 0039 for reference to the printer printing a communication for delivery to the operator of haul vehicle including an invoice or any other type of report including information related to the loading of the haul vehicle such as the amount of material loaded into the vehicle and one or more time stamps; Figure 1 and related text regarding item 46 ‘third communications sub-system’; Examiner notes the ‘third communication sub-system as the ‘backend system’] 
the backend system configured to: receive arrival data from the second processor of the front end system [see at least Paragraph 0024 for reference to the third communications sub-system being able to receive and/or deliver information and may include a transceiver and an identification tag reader, such as, for example, an RFID-type reader, to read identification tag of haul vehicle; Paragraph 0024 for reference to the transceiver of the third communication sub-system being operable to deliver a weight signal including at least an identifier of haul vehicle and the weight of haul vehicle to second communications sub-system and/or loading machine; Figure 1 and related text regarding item 52 ‘transceiver’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Kean to include the scale, departure data, and material type generation of Doan. Because systems at the entrance to the worksite, the scale, and a loading machine of the worksite may be in communication with each other, the process of loading the haul vehicle may be efficiently monitored, as stated by Doan (Paragraph 0044).

While Kean and Doan disclose the limitations above, they do not disclose the front end system configured to: generate arrival data associated with a road truck arriving at the worksite, the arrival data including an identification associated with the road truck and the real time position of the road truck received from the position determining system; a backend system that includes a first processor and non-transitory data storage media storing the plurality of pile locations and the corresponding material types included therein, the backend system configured to: page 2 of 22Application No. 16/710,510Submission under 37 C.F.R. § 1.114 identify a pile location from the plurality of pile locations based on a comparison of the received job order data and the plurality of the pile locations, and generate a job order associating the received job order data with at least one of the loading machines at the identified pile location on the worksite; and an onboard controller disposed on the loading machine and operatively associated with the plurality of sensors and configured to: wirelessly receive sensor data from the at least one sensor on the loading machine; receive, from the backend system, the job order matched to a road truck identification associated with the road truck, the job order comprising the identified pile location, material type, and material quantity; measure progress of a loading operation by the loading machine by comparing the sensor data from the loading machine against the received job order; assess the material loaded in order to avoid overloading or under-loading the road truck; and compile and communicate, upon completion of the loading operation, job confirmation data to the backend system. 
However, Reiners discloses the following: 
a plurality of sensors disposed on the loading machine [see at least Paragraph 0020 for reference to the data acquisition module including one object detection sensor and at least one performance sensor distributed throughout the machine and configured to gather onboard performance data and offboard environmental data associated with the operation of the machine at the worksite; Paragraph 0021 for reference to the object detection sensors including short range sensors, medium range sensors, and/or long range sensors  located at different positions around machine;  Figure 1 and related text regarding item 26 ‘object detection sensor’ and item 28 ‘performance sensor’] 
a position determining system configured to determine real-time positions of at least one of: the loading machine and the road truck [see at least Paragraph 0018 for reference to machine position information together with data receive by acquisition and operator influence modules being sent offboard to central station by the communication module; Paragraph 0019 for reference to the positioning device being configured to determine a position of machine and to generate signals and form a portion of a Global Positioning System (GPS) or any other known locating system that receives or determines positional information associated with machine; Paragraph 0019 for reference to positioning device being in communication with central station via the communication module to convey signals indicative of the received or determined positional information for further processing; Figure 1 and related text regarding item 19 ‘positioning device’] 
a front end system operatively associated with a second processor fixedly disposed at the worksite, the front end system configured to: generate arrival data associated with a road truck arriving at the worksite, the arrival data including an identification associated with the road truck and the real time position of the road truck received from the position determining system [see at least Paragraph 0015 for reference to the central station receiving data transmitted from the machine including location information; Paragraph 0016 for reference to identification information collected including machine-specific data such as identification data associated with a type of machine (e.g., digging, loading, hauling, etc.), a make and model of machine (e.g., Caterpillar 797 OHT), a machine manufacture date or age, a usage or maintenance/repair history, etc. and  site specific data such as a current location at the worksite; Paragraph 0018 for reference to the machine position information, together with data received by acquisition and operator interface modules being sent offboard to central station by the communication module; Figure 2 and related text regarding the worksite management system receiving and analyzing data communicated to central station item 14; Examiner notes ‘central station’ item 14 as the ‘front end system’]
an onboard controller disposed on the loading machine and operatively associated with the plurality of sensors and configured to: wirelessly receive sensor data from the at least one sensor on the loading machine [see at least Paragraph 0015 for reference to the onboard machine automatically monitoring data from any machine operating at the worksite; Paragraph 0016 for reference to machine identification data tracked by the machine including site-specific data including a task currently being performed by the operator; Paragraph 0017 for reference to performance data tracked by the machine including payload; Paragraph 0018 for reference to the collection, recording, and transmitting of data from machines at worksite to central station due to modules located in the onboard machine; Paragraph 0020 for reference to the data acquisition module including an object detecting sensor and at least one performance sensor distributed throughout the machine to gather onboard performance data associated with the operation machine at worksite; Paragraph 0023 for reference to onboard machine containing an operator interface module which allows for manual recording of data in which the data received via the interface module including observed information associated with the worksite which includes observed data may be associated with features of roadway over which machine is passing, an observed performance of machine during travel over features (e.g., an excessive vibration or acceleration), or an identity and start time of the operator; Examiner notes the ’onboard machine’ containing various modules as the ‘onboard controller’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Kean to include the front end system and onboard controller of Reiners. Doing so would encourage productivity by productively and efficiently operating a fleet of machines, as stated by Reiners (Paragraph 0002). 

While the combination of Kean, Doan, and Reiners discloses the limitations above, it does not disclose a backend system that includes a first processor and non-transitory data storage media storing the plurality of pile locations and the corresponding material types included therein, the backend system configured to: page 2 of 22Application No. 16/710,510Submission under 37 C.F.R. § 1.114 identify a pile location from the plurality of pile locations based on a comparison of the received job order data and the plurality of the pile locations, and generate a job order associating the received job order data with at least one of the loading machines at the identified pile location on the worksite; and an onboard controller disposed on the loading machine and operatively associated with the plurality of sensors and configured to: wirelessly receive sensor data from the at least one sensor on the loading machine; measure progress of a loading operation by the loading machine by comparing the sensor data from the loading machine against the received job order; assess the material loaded in order to avoid overloading or under-loading the road truck; and compile and communicate, upon completion of the loading operation, job confirmation data to the backend system. 
However, Schoening discloses the following:
a position determining system configured to determine real-time positions of at least one of: the loading machine and the road truck [see at least Paragraph 0042 for reference to multiple antennas helping to determine the position of forklifts in the environment and in turn the location of the product; Figure 2 and related text regarding item 21 ‘multiple antennas’]
generate arrival data associated with a road truck arriving at the worksite, the arrival data including an identification associated with the road truck and the real time position of the road truck received from the position determining system [see at least Paragraph 0047 for reference to the tracking application storing when a particular product that is part of an order is loaded onto a trailer truck waiting in a particular loading bay; Paragraph 0061 for reference to the product database storing an age or time (e.g., an arrival time for each product); Paragraph 0071 for reference to a shipping clerk or inventory manager using the tracking application to dispatch an order once a trailer truck has arrived to accept a load of products; Paragraph 0071 for reference to the product delivery information including a time that the forklift operator picked up the product; Figure 25 and related text regarding item 116 indicating truck driver information for the delivery of a product]
a backend system that includes a first processor and non-transitory data storage media storing the plurality of pile locations the corresponding material types included therein, the backend system configured to [see at least Paragraph 0041 for reference to the centralized asset tracking and management device (having a product and order data); Paragraph 0045 for reference to the centralized asset tracking and management device which may be located in a different room or in a less hard environment then the shipping or warehouse floor; Paragraph 0045 for reference to the centralized asset tracking management device including a centralized tracking and management application that is stored in a memory of an executed on a processor of the device; Paragraph 0066 for reference to product location information being stored in the product database; Figure 1 and related text regarding item 27 ‘order and product database’] 
receive arrival data from the second processor of the front end system [see at least Paragraph 0050 for reference to when the product arrives in the environment the user interface (which may or may not be a forklift) indicates to the tracking application what product has arrived] 
receive job order data indicative of a material type and a material quantity to be loaded [see at least Paragraph 0045 for reference to the centralized asset tracking and management device which may be located in a different room or in a less hard environment then the shipping or warehouse floor; Paragraph 0045 for reference to the centralized asset tracking management device including a centralized tracking and management application that is stored in a memory of an executed on a processor of the device; Paragraph 0046 for reference to the tracking application storing information associated with each product  including type and quantity as well as creating, storing, and using a list of orders, order numbers, or job numbers identifying various jobs or shipping orders that are to be placed or executed within the environment; Paragraph 0046 for reference to each order including a list of one or more products that need to be shipped to a customer; Paragraph 0068 for reference to the user interface automatically receiving job requests from the asset tracking and management device; Paragraph 0068 for reference to the remote tracking application records each order that needs to be implemented; Examiner notes ‘centralized asset tracking and management device’ located in a different room as the ‘backend system’]
identify a pile location from the plurality of pile locations based on a comparison of the received job order data and the plurality of the pile locations [see at least Paragraph 0009 for reference to the centralized tracking and communication application comparing the sent information and the information stored in the product and order database and determines that the sent information and the information stored in the product and order database match; Paragraph 0045 for reference to the centralized asset tracking and management device which may be located in a different room or in a less hard environment then the shipping or warehouse floor; Paragraph 0045 for reference to the centralized asset tracking management device including a centralized tracking and management application that is stored in a memory of an executed on a processor of the device; Paragraph 0046 for reference to the tracking application storing information regarding the identification of particular bays of each shelf; Paragraph 0049 for reference to the inventory tracking system using the detection device to detect the product disposed at or near the forklift]
generate a job order associating the received job order data with at least one of the loading machines at the identified pile location on the worksite [see at least Paragraph 0045 for reference to the centralized asset tracking and management device which may be located in a different room or in a less hard environment then the shipping or warehouse floor; Paragraph 0045 for reference to the centralized asset tracking management device including a centralized tracking and management application that is stored in a memory of an executed on a processor of the device; Paragraph 0046 for reference to the tracking application creating a list of orders, order numbers, or job numbers identifying various jobs that are to be placed or executed within the environment including any details of the order or job such as a list of one or more products that needs to be shipped to a particular customer, that needs to be moved from one location in the facility to another location in the facility, or that are to be received from a customer or supplier and placed on a storage shelf for storage in some manner as well as a specific product or group of products; Paragraph 0068 for reference to the tracking application recording each order that needs to be implemented and assigning jobs or order to forklift drivers]
an onboard controller disposed on the loading machine and operatively associated with the plurality of sensors and configured to [see at least Paragraph 0042 for reference to the portable communication device or user interface device being disposed on the forklift and accessible by the forklift operator; Paragraph 0042 for reference to the user interface device including a remote tracking and communication application that executes on a processor and is used to communicate with the asset tracking and management device, RFID reader, and the wireless communication node or device on the forklift to perform various tasks]
receive, from the backend system, the job order matched to a road truck identification [see at least Paragraph 0042 for reference to the user interface device including a remote tracking and communication application that executes on a processor and is used to communicate with the asset tracking and management device, RFID reader, and the wireless communication node or device on the forklift to perform various tasks; Paragraph 0068 for reference to the user interface device automatically receiving job requests from the asset tracking and management device and enabling the forklift driver to manually select order requests that are stored on the centralized asset tracker and management device  to implement these orders] 
measure progress of a loading operation by the loading machine by comparing the sensor data from the loading machine against the received job order [see at least Paragraph 0042 for reference to the user interface device including a remote tracking and communication application that executes on a processor and is used to communicate with the asset tracking and management device, RFID reader, and the wireless communication node or device on the forklift to perform various tasks; Paragraph 0047 for reference to for each order being fulfilled the tracking application storing real time information regarding the progress of each order, such as, for example, temporal and quantity information regarding each particular order; Figures 19-27 and corresponding text regarding the display screens 50Q, 50R, 50S, 50T, 50U, 50V, 50W, 50X, and 60Y of the user interface device which manage or implement various orders] 
assess the material loaded in order to avoid overloading or under-loading the road truck [see at least Paragraph 0047 for reference to for each order being fulfilled the tracking application storing real time information regarding the progress of each order, such as, for example, temporal and quantity information regarding each particular order; Figures 19-27 and corresponding text regarding the display screens 50Q, 50R, 50S, 50T, 50U, 50V, 50W, 50X, and 60Y of the user interface device which manage or implement various orders] 
compile and communicate, upon completion of the loading operation, job confirmation data to the backend system [see at least Paragraph 0059 for reference to the product code and roll number being correlated and stored in the products database to confirm product delivery; Paragraph 0071 for reference to the tracking application using the received product delivery information from the user interface device; Paragraph 0072 for reference to each time a product is picked up and subsequently dropped off, a pick up time - stamp and a drop off time - stamp are recorded and stored in the product and order database by the tracking application; Figures 23-27 and related text regarding item 108 ‘product delivery information’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Kean and Reiners to include the job order configuration of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and/ or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). 
Claim 2
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, regarding Claim 2, Kean discloses the following:
the system is configured to receive the identified pile location from the backend system and to communicate the identified pile location to the road truck [see at least Paragraph 0037 for reference to command path logic receiving an initial location from position detection system, a target location from target ID logic and obstruction locations from obstruction ID logic; Paragraph 0042 for reference to the command path logic generating a path to control machine to pick-up the load from the receiving area; Paragraph 0046 for reference to the load information being received by the path calculation component; Paragraph 0047 for reference to load information including load location; Figure 1 and related text regarding item 140-1, 140-2, and 140-3 ‘stockpiles’; Figure 3 and related text regarding item 318 ‘Sense with a sensor and/or receive load information’ and item 328 ‘location’] 
While Kean discloses the limitation above, it does not disclose the front end system being configured to receive the identified pile location.
However, Reiners discloses the following:
the front end system is configured to receive the identified pile location [see at least Paragraph 0015 for reference to the machine recording and transmitting data to central station during its operation including identification data; Paragraph 0016 for reference to identification data including location-specific data which includes material composition at a particular area of the worksite; Paragraph 0018 for reference to the collection, recording, and transmitting of data from machines at worksite to central station due to modules located in the onboard machine; Figure 2 and related text regarding the worksite management system receiving on-board data and site data from the machine] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Kean to include the front end system of Reiners. Doing so would encourage productivity by productively and efficiently operating a fleet of machines, as stated by Reiners (Paragraph 0002).
Claim 3
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the job order communicated to the onboard controller further includes a location status regarding the road truck.
Regarding Claim 3, Schoneing discloses the following:
the job order communicated to the onboard controller further includes a location status regarding the road truck [see at least Paragraph 0069 for reference to the the summary of pending order information including a time-stamp of when the forklift operator began to fulfill the order and a status of the order; Figure 19 and related text regarding item 74K ‘status of the order’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Kean to include the job order location status of Schoneing. Doing so would reduce the amount of errors which lead to the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). 
Claim 4
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the backend system assigns the job order to the loading machine based on one or more of proximity of the loading machine to the identified pile location or loading capabilities of the loading machine.
Regarding Claim 4, Schoneing discloses the following:
the backend system assigns the job order to the loading machine based on one or more of proximity of the loading machine to the identified pile location or loading capabilities of the loading machine [see at least Paragraph 0056 for reference to the tracking application determining if a forklift is near or at the appropriate loading bay that is associated with the truck that is the actually used for the delivery of the product; Paragraph 0068 for reference to the tracking application recording each order that needs to be implemented and assigning jobs or order to forklift drivers; Paragraph 0071 for reference to the shipping clerk or inventory manager using the tracking application to dispatch a new order to the forklift operators once a trailer truck is ready to be loaded] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Kean to include the job order assignment of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and/or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). 

Claim 5
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the front end system is configured to generate departure data associated from the road truck departing the worksite, the departure data including a loaded weight measurement of the road truck from the scale and the road truck identification.
Regarding Claim 5, Doan discloses the following:
the front end system is configured to generate departure data associated from the road truck departing the worksite, the departure data including a loaded weight measurement of the road truck from the scale and the road truck identification [see at least Paragraph 0035 for reference to the haul vehicle being weighed after being loaded with material and the identification tag reader determining the identification of the haul vehicle; Paragraph 0038 for reference to if it is determined that the amount of material loaded onto the haul vehicle is within the predetermined weight range then the operator of the haul vehicle being directed to proceed outside the worksite; Paragraph 0039 for reference to the printer printing a communication for delivery to the operator of the haul vehicle; Examiner notes the ‘second communication sub-system’ as the ‘front end system’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the front end system of Reiners to include the scale and departure data generation of Doan. Because systems at the entrance to the worksite, the scale, and a loading machine of the worksite may be in communication with each other, the process of loading the haul vehicle may be efficiently monitored, as stated by Doan (Paragraph 0044). 
Claim 6
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the onboard controller being further configured with an operator interface display and is configured to display a plurality of job orders matched to a plurality of road truck identifications.
However, Schoneing discloses the following:
the onboard controller is further configured with an operator interface display and is configured to display a plurality of job orders matched to a plurality of road truck identifications [see at least Paragraph 0068 for reference to the user interface device automatically receiving job requests from the asset tracking and management device and enabling the forklift driver to manually select order requests that are stored on the centralized asset tracker and management device  to implement these orders; Figures 19-27 and corresponding text regarding the display screens 50Q, 50R, 50S, 50T, 50U, 50V, 50W, 50X, and 60Y of the user interface device which manage or implement various orders] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Kean to include the operator interface display of a plurality of job orders of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and/or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). 
Claim 7
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the backend system is configured to generate an invoice based on the loaded weight measurement and on an empty or tare weight measurement of the road truck.
Regarding Claim 7, Doan discloses the following:
the backend system is configured to generate an invoice based on the loaded weight measurement and on an empty or tare weight measurement of the road truck [see at least Paragraph 0025 for reference to the third communication sub-system additionally including a printer printing an invoice for delivery to the operator of haul vehicle or customer associated with the haul vehicle; Paragraph 0039 for reference to the printer printing a communication for delivery to the operator of haul vehicle including an invoice or any other type of report including information related to the loading of the haul vehicle such as the amount of material loaded into the vehicle and one or more time stamps; Paragraph 0040 for reference to the payload monitoring system recalibrating itself by adjusting the tare weight reading of the empty bucket of loading machine by the delta value of the amount of material loaded onto the haul vehicle; Examiner notes the ‘third communication sub-system as the ‘backend system’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the back end system of Kean to include the invoice generation of Doan. Doing so would provide the customer with productivity information to enable the customer to make long term strategic decisions, as stated by Doan (Paragraph 0044).
Claim 8
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the empty or tare weight measurement is generated as arrival data by the front end system when the road truck arrives at the worksite and weighed on the scale.
Regarding Claim 8, Doan discloses the following:
the empty or tare weight measurement is generated as arrival data by the front end system when the road truck arrives at the worksite and weighed on the scale [see at least Paragraph 0018 for reference to the transceiver associated with the second communications sub-system including a data source that includes the predetermined tare weight of haul vehicle (e.g., when haul vehicle is not hauling any material); Paragraph 0030 for reference to the haul vehicle entering the worksite and the first communication sub-system determining the identifier for the haul vehicle; Paragraph 0031 for reference to the second communication sub-system determining loading information based on the identifier; Paragraph 0035 for reference to the tare weight of the haul vehicle being transmitted to the third subsystem from the second subsystem for comparison to the weight of the haul vehicle; Examiner notes the ‘second communication sub-system’ as the ‘front end system’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the backend system of Kean to include the tare weight measurement generation of Doan. Doing so would allow the actual amount of material loaded onto the haul vehicle may be determined with an increased or maximized degree of accuracy, as stated by Doan (Paragraph 0041).
Claim 9
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the onboard controller is configured to compile job confirmation data including a loading time, a loaded material quantity, and cycle count. 
Regarding Claim 9, Schoneing discloses the following:
the onboard controller is configured to compile job confirmation data including a loading time, a loaded material quantity, and cycle count [see at least Paragraph 0072 for reference to the tracking application can determine the amount of time taken to load all the products on the trailer; Figure 23-27 and related text regarding product delivery information screen which displays via item 108C ‘amount of product delivered to the trailer, item 108E ‘roll number’, item 108J ‘time taken to load the products on the trailer’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Kean to include the job order compilation of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). 
Claim 10
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, regarding Claim 10, Kean discloses the following:
the onboard controller is operatively associated with a machine transmitter/receiver to communicate with the backend system [see at least Paragraph 0022 for reference to the communication system including one or more communication systems that allow items in work machine to communicate with one another (such as over a controller area network-CAN bus, etc.) and also allows work machine to communicate with remote system(s) and/or other work machine(s) over network; Figure 2 and related text regarding item 210 ‘communication system’] 
Claim 11
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the front end system being operatively associated with a wireless transmitter/receiver to communicate with the road truck.
Regarding Claim 11, Doan discloses the following:
front end system is operatively associated with a wireless transmitter/receiver to communicate with the road truck [see at least Paragraph 0018 for reference to the second communication sub-system including a transceiver operable to receive and deliver information and it may embody a wireless transceiver; Paragraph 0019 for reference to the second communications sub-system being able to deliver a load command signal including at least a portion of the retrieved data to loading machine to initiate a loading operation]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Kean to include the wireless transmitter/receiver communication of Doan. Because systems at the entrance to the worksite, the scale, and a loading machine of the worksite may be in communication with each other, the process of loading the haul vehicle may be efficiently monitored, as stated by Doan (Paragraph 0044).
Claim 12
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the backend system is configured to generate a processing order to make material available if the received data cannot be filled.
Regarding Claim 12, Schoneing discloses the following:
the backend system is configured to generate a processing order to make material available if the received data cannot be filled [see at least Paragraph 0070 for reference to the tracking application being used directly by a shipping clerk or inventory manager to create a new order; Figure 21 and 22 and related text regarding item 96 and the ‘create a new order input’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Kean to include the processing order generation of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). 

Claim 15
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the job order is assigned to the loading machine based one of proximity of the loading machine to the identified pile location and loading capabilities of the loading machine.
However, Schoneing discloses the following:
the job order is assigned to the loading machine based one of proximity of the loading machine to the identified pile location and loading capabilities of the loading machine [see at least Paragraph 0056 for reference to the tracking application determining if a forklift is near or at the appropriate loading bay that is associated with the truck that is the actually used for the delivery of the product; Paragraph 0068 for reference to the tracking application recording each order that needs to be implemented and assigning jobs or order to forklift drivers; Paragraph 0071 for reference to the shipping clerk or inventory manager using the tracking application to dispatch a new order to the forklift operators once a trailer truck is ready to be loaded] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Kean to include the processing order based on proximity of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and/or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003).
Claim 16
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose receiving departure data from the front end system indicative of a road truck departing the worksite and including a loaded weight measurement; associating the loaded weight measurement with the job order; and generating an invoice based on the loaded weight measurement and an empty or tare weight of the road truck. 
Regarding Claim 16, Doan discloses the following:
receiving departure data from the front end system indicative of a road truck departing the worksite and including a loaded weight measurement [see at least Paragraph 0014 for reference to the worksite including a scale; Paragraph 0023 for reference to the scale including any type of weighing device suitable to determine a weight or payload amount of haul vehicle; Paragraph 0035 for reference to the haul vehicle being weighed after being loaded with material and the identification tag reader determining the identification of the haul vehicle; Paragraph 0038 for reference to if it is determined that the amount of material loaded onto the haul vehicle is within the predetermined weight range then the operator of the haul vehicle being directed to proceed outside the worksite; Paragraph 0039 for reference to the printer printing a communication for delivery to the operator of the haul vehicle] 
associating the loaded weight measurement with the job order [see at least Paragraph 0031 for reference to the second communications sub-system determining loading information, previously communicated to a data source in the form of electronic or paper customer orders including the customer’s desired type and amount of material, based on the identifier; Paragraph 0035 for reference to the haul vehicle being weighed after being loaded with material and the identification tag reader determining the identification of the haul vehicle] 
generating an invoice based on the loaded weight measurement and an empty or tare weight of the road truck [see at least Paragraph 0025 for reference to the printer printing an invoice for delivery to the operator of haul vehicle or customer associated with the haul vehicle; Paragraph 0039 for reference to the printer printing a communication for delivery to the operator of haul vehicle including an invoice or any other type of report including information related to the loading of the haul vehicle such as the amount of material loaded into the vehicle and one or more time stamps; Paragraph 0040 for reference to the payload monitoring system recalibrating itself by adjusting the tare weight reading of the empty bucket of loading machine by the delta value of the amount of material loaded onto the haul vehicle]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the front end system of Kean to include the departure data generation of Doan. Because systems at the entrance to the worksite, the scale, and a loading machine of the worksite may be in communication with each other, the process of loading the haul vehicle may be efficiently monitored, as stated by Doan (Paragraph 0044).
Claim 17
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the arrival data includes the empty or tare weight data obtained when the road truck arrives at the worksite.
Regarding Claim 17, Doan discloses the following:
the arrival data includes the empty or tare weight data obtained when the road truck arrives at the worksite [see at least Paragraph 0018 for reference to the transceiver associated with the second communications sub-system including a data source that includes the predetermined tare weight of haul vehicle (e.g., when haul vehicle is not hauling any material); Paragraph 0030 for reference to the haul vehicle entering the worksite and the first communication sub-system determining the identifier for the haul vehicle; Paragraph 0031 for reference to the second communication sub-system determining loading information based on the identifier; Paragraph 0035 for reference to the tare weight of the haul vehicle being transmitted to the third subsystem from the second subsystem for comparison to the weight of the haul vehicle] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the back end system of Kean to include the tare weight measurement generation of Doan. Doing so would allow the actual amount of material loaded onto the haul vehicle may be determined with an increased or maximized degree of accuracy, as stated by Doan (Paragraph 0041).
Claim 18
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose receiving job confirmation data from the onboard controller, the job confirmation data including loading time, loaded material quantity, and cycle count.
However, Schoneing discloses the following:
receiving job confirmation data from the onboard controller, the job confirmation data including loading time, loaded material quantity, and cycle count [see at least Paragraph 0072 for reference to the tracking application can determine the amount of time taken to load all the products on the trailer; Figure 23-27 and related text regarding product delivery information screen which displays via item 108C ‘amount of product delivered to the trailer, item 108E ‘roll number’, item 108J ‘time taken to load the products on the trailer’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Kean to include the job confirmation receipt of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and/or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003).
Claim 19
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the job order is one of a plurality of job orders communicated to the loading machine and the onboard controller displays the plurality of job orders on an operator interface display.
However, Schoneing discloses the following:
the job order is one of a plurality of job orders communicated to the loading machine and the onboard controller displays the plurality of job orders on an operator interface display [see at least Paragraph 0068 for reference to the user interface device automatically receiving job requests from the asset tracking and management device and enabling the forklift driver to manually select order requests that are stored on the centralized asset tracker and management device  to implement these orders; Figures 19-27 and corresponding text regarding the display screens 50Q, 50R, 50S, 50T, 50U, 50V, 50W, 50X, and 60Y of the user interface device which manage or implement various orders] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Kean to include the job order display of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and/or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003).


Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kean (U.S 2019/0302794 A1) in view of Doan (U.S 2009/0063222 A1) in view of Reiners (U.S 2012/0271504 A1) in view of Schoening (U.S 2019/0303848 A1), as applied in claim 12 and 19, in view of McDonald Jr. (U.S 2002/0077750 A1).
Claim 13
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose the backend system is configured to conduct a data warehousing step in which the received data, the job order, arrival data, the job confirmation data, and the departure data, the backend system operatively associated with a subscription service portal to provide access to the warehoused data. 
However, Schoneing discloses the following:
the backend system is configured to conduct a data warehousing step in which the received data, the job order, arrival data, the job confirmation data, and the departure data [see at least Paragraph 0046 for reference to the tracking application storing a list of orders, order numbers, or job numbers identifying various jobs that are to be placed or executed within the environment including any details of the order or job such as a list of one or more products that needs to be shipped to a particular customer, that needs to be moved from one location in the facility to another location in the facility, or that are to be received from a customer or supplier and placed on a storage shelf for storage in some manner as well as a specific product or group of products] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Kean to include the data warehousing of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). 
 
While Schoneing discloses the limitations above, it does not disclose the backend system operatively associated with a subscription service portal to provide access to the warehoused data.
However, McDonald, Jr. discloses the following:
the backend system operatively associated with a subscription service portal to provide access to the warehoused data [see at least Paragraph 0033 for reference to the delivery state database being maintained as part of the central dispatch center or as an independent entity to receive and store automatic status information from a variety of different fleets such that the owner and other users could access the delivery status database on a subscription basis] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the back end system of Kean to include the subscription service portal of McDonald Jr. Doing so would allow for the ability to maintain complete access and control of the database and records contained therein, as stated by McDonald Jr. 
Claim 20
While the combination of Kean, Doan, Reiners, and Schoneing disclose the limitations above, Kean does not disclose data warehousing the received data, the job order, arrival data, the job confirmation data, and the departure data and providing access to the warehoused data to interested parties.
However, Schoneing discloses the following:
data warehousing the received data, the job order, arrival data, the job confirmation data, and the departure data [see at least Paragraph 0046 for reference to the tracking application storing a list of orders, order numbers, or job numbers identifying various jobs that are to be placed or executed within the environment including any details of the order or job such as a list of one or more products that needs to be shipped to a particular customer, that needs to be moved from one location in the facility to another location in the facility, or that are to be received from a customer or supplier and placed on a storage shelf for storage in some manner as well as a specific product or group of products]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Kean to include the data warehousing of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003).

While Schoneing discloses the limitations above, it does not disclose providing access to the warehoused data to interested parties.
However, McDonald Jr. discloses the following:
providing access to the warehoused data to interested parties [see at least Paragraph 0033 for reference to the delivery state database being maintained as part of the central dispatch center or as an independent entity to receive and store automatic status information from a variety of different fleets such that the owner and other users could access the delivery status database on a subscription basis] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the back end system of Reiners to include the subscription service portal of McDonald Jr. Doing so would allow for the ability to maintain complete access and control of the database and records contained therein, as stated by McDonald Jr.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20130054133 A1
Lewis et al.
GUIDED MANEUVERING OF A MINING VEHICLE TO A TARGET DESTINATION
US 20180330225 A1
Zhou, Chengxiang
SYSTEM AND METHOD FOR DETERMINING VEHICLE LOAD STATUS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683